322 So. 2d 722 (1975)
In re BOARD OF WATER AND SEWER COMMISSIONERS OF the CITY OF MOBILE, a public corporation
v.
John E. McDONALD, Jr., et al.
Ex parte Board of Water and Sewer Commissioners of the City of Mobile, a public corporation.
SC 1468.
Supreme Court of Alabama.
October 30, 1975.
Joe H. Little, Jr., Mobile, for petitioner.
No appearance for respondent.
ALMON, Justice.
Petition of Board of Water and Sewer Commissioners of the City of Mobile, a Public Corporation for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Board of Water and Sewer Commissioners of The City of Mobile v. McDonald, 56 Ala.App. 426, 322 So. 2d 717.
Writ denied.
HEFLIN, C.J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.